IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2008
                                     No. 06-20043
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

FRANCISCO TORRES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:04-CR-550-3


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Francisco Torres appeals his convictions following a jury trial for
conspiracy to possess and possession with intent to distribute 5 kilograms or
more of cocaine, possession with intent to distribute 500 grams or more of
cocaine, and conspiracy to launder monetary instruments involving proceeds
from a specified unlawful activity. See 18 U.S.C. § 1956; 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(ii), (b)(1)(B)(ii), 846. He argues that the district court erred in denying
his motion to suppress drugs and money seized from his residence because the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-20043

initial search of his residence, based upon consent given to federal agents by a
third party, was not valid, and because the subsequent search of his residence,
based upon a warrant and information obtained from the initial search, was not
valid.
         We “employ a two-tier standard of review in evaluating a district court’s
denial of a motion to suppress based on an evidentiary hearing.” United States
v. Orozco, 191 F.3d 578, 581 (5th Cir. 1999). “Although the district court’s
findings of fact are accepted unless clearly erroneous, its ultimate conclusion as
to the constitutionality of the law enforcement action is reviewed de novo.” Id.
In reviewing a ruling on a motion to suppress, the evidence is viewed in the light
most favorable to the party prevailing in the district court, considering the
evidence offered at the suppression hearing as well as the evidence admitted at
trial. United States v. Gonzales, 121 F.3d 928, 938 (5th Cir. 1997).
         Considering the evidence in the light most favorable to the Government,
we conclude that there was no error, clear or otherwise, in the district court’s
finding that Jair Ibarra had apparent authority to grant consent to search
Torres’s residence and that the police authorities had a good faith reasonable
belief that Ibarra had the authority to consent to the search. See Gonzales, 121
F.3d at 939. As there was no error in connection with the agents’ initial search
of Torres’s residence, Torres’s challenge to the subsequent search of his residence
is without merit. The district court’s judgment is AFFIRMED.




                                         2